DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on March 3, 2022 to the non-final Office action of December 3, 2021 is acknowledged.  The Office action on the currently pending claims 1-20 follows.

Claim Objections

Claims 1, 6, 11, and 19 are objected to because of the following informalities:  
Claim 1 Ln.4: the clause “wherein the fuse element comprises” should be amended such that it recites “wherein the single fuse element comprises” so that the claim nomenclature is consistent.
Claim 6 Ln.1: the clause “wherein the fuse element” should be amended to recite “wherein the single fuse element” for the same reason as provided for claim 1 above.

See next page→
Claim 11 Lns.2-3: the clause “the second terminal extends a side end of to the second heating portion” should be amended to recite “the second terminals extends from a side end of the second heating portion” for grammatical reasons.
Claim 11 Lns.4-5: the clause “as one single piece” should be amended to recite “as the one single piece” since the antecedent basis for “one single piece” is established in line 17 of claim 1.
Claim 19 Ln.1: the clause “the fuse element” should be amended to recite “the planar fuse element” so that the claim nomenclature is consistent with that of claim 17.  
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lausch (WO 2013041270) in view of Kozacka (US 4322704).
Regarding claim 1, Lausch discloses (Figs.1-3):
A fuse (10) for protecting a 48V battery system of an electric vehicle (See [0149] of Translation: the fuse 10 can be built for a 48V EV system, which would mean that the battery would have to be used in a 48V battery system), the fuse (10) comprising: a shell (15); and a single fuse element (11-13 define the single fuse element), wherein the fuse element comprises: a fusing portion (14- See Figures Below) configured to protect the 48V battery system (See [0149] of Translation); and a first heating portion (See Figures Below) and a second heating portion (See Figures Below) which extend immediately from respectively opposed sides (See Figures Below) of the fusing portion; wherein the fuse element (11-13 define the single fuse element) has a length (See Figures Below) along a longitudinal direction (See Figures Below) and a width (See Figures Below) along a transverse direction perpendicular (See Figures Below) to the longitudinal direction; wherein the fusing portion has a first width (See Figures Below) along the transverse direction; wherein the fusing portion comprises at least one hole (See Fig.1: there are a plurality of holes provided along the fusing portion) which partitions the fusing portion into constricted portions (See Figures Below) each having a width less than that of the first heating portion or the second heating portion (Constricted Portions each having a smaller width than Heating Portions: See Figures Below); and wherein the fusing portion, the first heating portion and the second heating portion are arranged in the shell (15) and formed integrally as one single piece (See Figs.1-3).

See next page→

    PNG
    media_image1.png
    872
    913
    media_image1.png
    Greyscale




See next page→

    PNG
    media_image2.png
    583
    871
    media_image2.png
    Greyscale

However, Lausch does not disclose:
Wherein the fusing portion has a first width along the transverse direction greater than a second width of the first heating portion and the second heating portion along the transverse direction.
Kozacka however teaches (Fig.1):
Wherein the fusing portion (4a) (Col.2 Lns.52-53: the portion 4a is explicitly called the "fusible silver portion", which means that is the area that fuses/melts, and is thus the "fusing portion") has a first width (See Figure Below) along the transverse direction (See Figure Below) greater than a second width (See Figure Below) of the first heating portion (4b- See Figure Below) and the second heating portion (See Figure Below) along the transverse direction.

    PNG
    media_image3.png
    619
    899
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kozacka to modify the device of Lausch such that the fusing portion has a first width along the transverse direction that is greater than a second width of the  first heating portion and the second heating portion along the transverse direction, as claimed, in order to further improve melting the fusing portion at the overcurrent condition due to the first and second heating portions having a smaller width than that of the fusing portion as taught by Kozacka (Col.2 Lns.10-15) (i.e., the heating portions having a smaller width means that the heating portions will have a higher resistance, and thus heating up the centrally located fusing portion more efficiently to better initiate melting of the centrally located fusing portion at the overcurrent temperature).
Regarding claim 17, Lausch discloses (Figs.1-3):
A fuse comprising: a planar fuse element (13) having a longitudinal length dimension (See Figures of Claim 1) and a lateral width dimension (See Figures of Claim 1) extending transversely to the longitudinal length dimension (See Figures of Claim 1), wherein the planar fuse element (13) comprises: a centrally located fusing portion (14- See Figures of Claim 1) having a first width (See Figures of Claim 1); first and second heating portions (See Figures of Claim 1) extending from respective opposing side ends (See Figures of Claim 1) of the centrally located fusing portion; and first (11) and second (12) terminal portions extending from respective opposing side ends (See Figures of Claim 1) of the first and second heating portions.
However, Lausch does not disclose:
The first and second heating portions having a second width substantially less than the first width; the first and second terminal portions having a third width that is substantially greater than the first width.
Kozacka however teaches (Fig.1):
Wherein the fuse element (4) comprises: a centrally located fusing portion (4a) (Col.2 Lns.52-53: the portion 4a is explicitly called the "fusible silver portion", which means that is the area that fuses/melts, and is thus the "fusing portion") have a first width (See Figure of Claim 1); first (4b- See Figure of Claim 1) and second (4b- See Figure of Claim 1) heating portions extending from respective opposing side ends (See Fig.1) of the centrally located fusing portion (4a), the first and second heating portions having a second width (See Figure of Claim 1) substantially less (See Figure of Claim 1) than the first width; and first (4c- See Figure of Claim 1) and second (4c- See Figure of Claim 1) terminal portions extending from respective opposing side ends (See Figure of Claim 1) of the first and second heating portions, the first and second terminal portions having a third width (See Figure of Claim 1) that is substantially greater (See Figure of Claim 1) than the first width.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kozacka to modify the device of Lausch such that the first and second heating portions of Lausch have a second width that that is substantially less than the first width of the centrally located fusing portion and such that the first and second terminal portions have a third width that is substantially greater than the first width of the centrally located fusing portion, as claimed, in order to further improve melting the centrally located fusing portion at the overcurrent condition due to the first and second heating portions having a smaller width than that of the centrally located fusing portion as taught by Kozacka (Col.2 Lns.10-15) (i.e., the heating portions having a smaller width means that the heating portions will have a higher resistance, and thus heating up the centrally located fusing portion more efficiently to better initiate melting of the centrally located fusing portion at the overcurrent temperature). 
Furthermore, modifying the first and second terminal portions such that they have a larger width than that of the centrally located fusing portion, as modified above, would better ensure that an optimal amount of heat is delivered to the centrally located fusing portion (i.e., the wider first and second terminal portions having the largest width means that it has the greatest heat exchange area and the lower resistance, and thus allowing the most amount of heat to pass through the first and second terminal portions).
Regarding claim 3, Lausch further discloses:

See next page→
Wherein the at least one hole (See Fig.1: there are a plurality of holes provided along the fusing portion) of the fusing portion (See Figures of Claim 1) comprises two holes (Fig.1: there are at least 2 holes in the fusing portion).
Regarding claims 4 and 5, Lausch further discloses:
(Claim 4) Wherein the two holes (Fig.1: there are at least 2 holes in the fusing portion) partition the fusing portion (See Figures of Claim 1) into the constricted portions (See Figures of Claim 1).
(Claim 5) Wherein the constricted portions (See Figures of Claim 1) each have a thickness (See Figures of Claim 1).
However, neither Lausch nor Kozacka teaches:
(Claim 4) Each of the constricted portions having a width of 0.5 mm to 1.7 mm.
(Claim 5) Wherein the constricted portions each have a thickness of 0.5 mm.
However, modifying the width and thickness of the constricted portions such that they have a desired width and thickness, including as respectively claimed in claims 4 and 5, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved arc prevention and dissipation capabilities as disclosed by Lausch (See [0012] of Translation), since it has been held that a change in size and the general conditions of a claim are disclosed in the prior art, and discovering the optimum or workable ranges involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Aller, 105 USPQ 233.  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 6, Lausch further discloses:
Wherein the fuse element (11-13 define the single fuse element) further comprises a first terminal (11) connected to the first heating portion (See Figures of Claim 1) and a second terminal (12) connected to the second heating portion (See Figures of Claim 1).
Regarding claim 11, Lausch further discloses:
Wherein the first terminal (11) extends from a side end of the first heating portion (See Figures of Claim 1) (Fig.1: the first terminal 11 has to extend from an end, and thus a side end, of the first heating portion), the second terminal (12) extends a side end of to the second heating portion (See Figures of Claim 1) (Fig.1: the second terminal 12 has to extend from an end, and thus a side end, of the second heating portion), and the first terminal (11) and the second terminal (12) are integrally formed with the fusing portion (See Figures of Claim 1), the first heating portion and the second heating portion as one single piece (See Figures 1-3: the terminals 11,12, the heating portions, and fusing portion are all formed from a single conductive bar).
Regarding claims 12 and 15, Lausch further discloses:
(Claim 12) Wherein the fusing portion (See Figures of Claim 1), the first heating portion (See Figures of Claim 1), the second heating portion (See Figures of Claim 1), the first terminal (11) and the second terminal (12) all extend in a common plane (See Figures of Claim 1 and Fig.1: the entire element is planar, and thus all of the components will be on the same plane).
(Claim 15) Wherein the fusing portion (See Figures of Claim 1), the first heating portion (See Figures of Claim 1) and the second heating portion (See Figures of Claim 1) extend in a common plane (See Figures of Claim 1 and Fig.1: the entire element is planar, and thus all of the components will be on the same plane).
Regarding claim 13, Lausch further discloses:
Wherein the first terminal (11) and the second terminal (12) extend exterior (See Fig.1) to the shell (15).

Claims 2, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lausch (WO 2013041270) and Kozacka (US 4322704) as applied to claims 1, 4, and 17 above, and further in view of Ackermann (US 6507265).
Regarding claims 2 and 16, modified Lausch does not teach:
(Claim 2) Wherein the at least one hole is a square hole.
(Claim 16) Wherein the two holes are square holes.
Ackermann however teaches (Fig.3):
Wherein the at least one hole (40) is a square hole (Col.2 Lns.58-61).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ackermann to further modify the device of modified Lausch such that the at least one hole is a square hole or such that the two holes are square holes, as respectively claimed in claims 2 and 16, in order to provide an alternative means of providing the constricted portions that will provide the improved arc dissipation capabilities and extended service life as disclosed by Lausch ([0012]). 
Furthermore, modifying the shape of the at least one hole such that it has a desired shape, including as claimed, would have been an obvious modification that one of ordinary skill in the art before the effective filing date of the claimed invention would do in order to achieve the improved arc dissipation capabilities and extended service life as disclosed by Lausch ([0012]), since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 18, Lausch further discloses:
Wherein the centrally located fusing portion (14- See Figures of Claim 1) includes holes (See Fig.1) defining constricted portions (See Figs.1 and 3: the openings create three constricted portions that ensure that the fuse blows in the centrally located fusing portion) in the centrally located fusing portion.
However, Lausch does not disclose:
Square holes.
Ackermann however teaches (Fig.3):
Wherein the hole (40) is a square hole (Col.2 Lns.58-61).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ackermann to further modify the device of modified Lausch such that the holes of Lausch are square holes that define the constricted portions, as claimed, in order to provide an alternative means of providing the constricted portions that will provide the improved arc dissipation capabilities and extended service life as disclosed by Lausch ([0012]). 
Furthermore, modifying the shape of the holes of Lausch such that it has a desired shape, including as claimed, would have been an obvious modification that one of ordinary skill in the art before the effective filing date of the claimed invention would do in order to achieve the improved arc dissipation capabilities and extended service life as disclosed by Lausch ([0012]), since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 7-10, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lausch (WO 2013041270) and Kozacka (US 4322704) as applied to claims 6 and 17 above, and further in view of Angelini (US 10553387).
Regarding claim 7, modified Lausch does not teach:
Wherein mounting holes are formed in the first terminal and the second terminal, respectively.
Angelini however teaches (Fig.5a):
Mounting holes (24’) are formed in the first terminal (21) and the second terminal (23), respectively.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that it has mounting holes that are formed in the first terminal and second terminal, as claimed, in order to provide an improved means of holding and aligning the first and second terminals, since the mounting sections will provide an improved means of aligning and mechanically securing the fuse element to a housing/shell as taught by Angelini (Col.4 Lns.16-23: the mounting sections are intended to couple to guide posts of a shell that can ensure that the terminal portions are aligned properly and the guide posts will act as additional mechanical holding joints that will hold the fuse in its proper position).
Regarding claim 8, Angelini further teaches:
Wherein guide columns (Fig.5A and Col.4 Lns.16-20: guide posts/columns fit into respective mounting holes 24’) fitted into the mounting holes (24’) are arranged in the shell (Fig.5A and Col.8 Lns.32-38: housing piece 15a’ mates with another piece which together define the “shell”).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the shell has guide columns that fit into the mounting holes, as claimed, in order to achieve the improved shell design as discussed in claim 7 above.
Regarding claim 9, Angelini further teaches:
Wherein the shell (Fig.5A and Col.8 Lns.32-38: housing piece 15a’ mates with another piece which together define the “shell”) comprises an upper shell (Col.8 Lns.32-34: the “opposed mating part” is the upper shell) and a lower shell (15a’), and wherein the guide columns (Fig.5A and Col.4 Lns.16-20: guide posts/columns fit into respective mounting holes 24’) are formed on the lower shell (15a’).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the shell comprises an upper shell and a lower shell, and such that the guide columns are provided on the lower shell, as claimed, in order to achieve the improved shell design as discussed in claim 7 above.
Regarding claim 10, Angelini further teaches:
Wherein the upper shell (Col.8 Lns.32-34: the “opposed mating part” is the upper shell) and the lower shell (15a) are sealed (Col.8 Lns.32-38: the ultrasonic bonding will create a seal between the upper and lower shell) with each other.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the upper and lower shell are sealed with each other, as claimed, in order to streamline the manufacturing process since a reliable mechanical connection can be made using a single step as taught by Angelini (Col.5 Lns.10-14).
Regarding claim 14, Angelini further teaches:
Wherein the mounting holes (24’) extend interior to the shell (Fig.5A and Col.8 Lns.32-38: housing piece 15a’ mates with another piece which together define the “shell”) (Fig.5a: in the assembled state, the mounting holes 24’ will extend interior to the shell).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the mounting holes extend interior to the shell, as claimed, in order to achieve the improved shell design as discussed in claim 7 above.
Regarding claim 19, modified Lausch does not teach:
Wherein the fuse element further comprises mounting sections extending between the respective first and second terminal portions and the first and second heating portions, the mounting sections having a fourth width greater than the first width but less than the third width.
Angelini however teaches (Fig.5a):
Wherein the fuse element (10a) further comprises mounting sections (See Figure Below) extending between the respective first (21) and second (23) terminal portions and the first (See Figure Below) and second (See Figure Below) heating portions, the mounting sections having a fourth width (See Figure Below) greater than the first width (See Figure Below) but less than the third width (See Figure Below).

    PNG
    media_image4.png
    685
    841
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the fuse element further comprises mounting sections that are provided between the respective first and second terminal portions and the first and second heating portions such that the mounting sections define a fourth width that is greater than the first width of the centrally located fusing portion, but less than the third width of the first and second terminal portions, as claimed, in order to provide an improved means of holding and aligning the first and second terminals, since the mounting sections will provide an improved means of aligning and mechanically securing the fuse element to a housing/shell as taught by Angelini (Col.4 Lns.16-23: the mounting sections are intended to couple to guide posts of a shell that can ensure that the terminal portions are aligned properly and the guide posts will act as additional mechanical holding joints that will hold the fuse in its proper position).
Regarding claim 20, Lausch further discloses:
A shell (15).
However, Lausch does not disclose:
A rectangular shell and guide elements fixing the mounting sections to the rectangular shell.
Angelini however further teaches:
A rectangular shell (Fig.1, 15) (Col.8 Lns.38-43: the overall configuration of the shell shown in figure 5a will be substantially equivalent to the shell shown in figures 1-2, which means that the shell will also be substantially rectangular) and guide elements (24’ and Col.4 Lns.16-20: guide posts/columns in combination with the holes 24’ define the “guide elements”) fixing the mounting sections (See Figure of Claim 19) to the rectangular shell (Fig.1, 15).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the shell is a rectangular shell and such that modified Lausch has guide elements that fix first and second mounting portions to the rectangular housing, as claimed, in order to provide an improved means of holding and aligning the first and second terminals to the shell due to the guide elements providing an improved means of aligning the fuse element as taught by Angelini (Col.4 Lns.16-23).

Response to Arguments

Applicant’s arguments filed on March 3, 2022 have been fully considered, but have been found unpersuasive.  Regarding Applicant’s arguments to claims 1 and 11, the Office notes that all of the arguments directed to the Douglass reference and Sun reference have been fully considered, but have been found moot since the rejections to amended independent claim 1 and dependent claim 11 have been modified to meet the limitations of amended claims 1 and 11.
Regarding Applicant’s arguments directed to the combination of Lausch and Kozacka, Applicant contests that the combination would not result in the claimed device of claim 1 because the Kozacka reference does not include “constricted portions each having a width less than that of the first heating portion or the second heating portion.  Therefore, the Office’s interpretations of planar portion 4a as a fusing portion, short-circuit necks 4b as heating portions, and portions 4c as terminals are unreasonable”.
The Office has fully considered the above argument, but respectfully disagrees and directs Applicant’s attention to figure 1 of the Lausch reference.  As shown in figure 1 of the Lausch reference, the fuse portion (13) has a plurality of holes that define a plurality of constricted portions/weak points so that the fuse portion (13) breaks in a desired area.  Furthermore, as shown in the annotated figures above for claim 1, each of the constricted portions will naturally have a width that is smaller than that of the cited first heating portion and second heating portion in order to permit the fuse portion (13) to break at the constricted portions/weak points.  Therefore, even though the Kozacka reference does not teach “constricted portions each having a width less than that of the first heating portion or the second heating portion”, the Lausch reference clearly does disclose the aforementioned claim limitations of claim 1.
Applicant further contests that the combination between Lausch and Kozacka would be improper because the “planar portion 4a, short-circuit necks 4b, and portions 4c are not integrally formed into one single piece”.
The Office has fully considered the above argument, but respectfully disagrees and notes that Applicant appears to have an overly narrow interpretation for the limitation “integrally formed into one single piece”.  As noted by Applicant, the portions of the Kozacka reference are welded or soldered together (see Col.2, Lns.19-21 of Kozacka) in order to form the fuse element.  In other words, once the portions are welded or soldered to each other, the portions are integrally formed with each other to define a single fusible element, and thus a single piece.  In other words, the physical act of adhering multiple components together results in a single piece or unit.
Furthermore, even if the above interpretation were found to be unreasonable, the Office notes that the subject matter is taught by figures 1-3 of the Lausch reference.  The Lausch reference clearly shows the terminals 11,12 and fusible portion 13 being made out of a single electrically conductive bar, which would also mean that the cited heating portions would also be integrally formed with the fusing portion as claimed in claim 1.
Regarding Applicant’s final argument to the combination of the Lausch reference and Kozacka reference for claim 1, Applicant contests that there would be no clear reason as to why one of ordinary skill in the pertinent arts would combine the Lausch reference with the Kozacka reference because the Kozacka reference is drawn to a fuse for a solid-state device.
The Office has fully considered the above argument, but respectfully disagrees and directs Applicant’s attention to the rejection provided for claim 17 in the non-final Office action of 12/03/2021.  The Office action clearly outlines reasons as to why one of ordinary skill in the art would combine the Kozacka reference with the Lausch reference.  As noted in the non-final Office action of 12/03/2021, having the heating portions have a smaller width than the fusing portion will increase the resistance of the heating portions and make it that much more effective in heating up the fusing portion and better ensuring that the constricted portions break quicker at at the overcurrent condition.  The Office notes that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would recognize that above described benefit would result in a safety device that responds quicker to an overcurrent condition and thus better protect the circuit, which would be a desired benefit that anyone in the safety fuse art would look for.
The Office further notes that it appears as though Applicant is asserting that the Kozacka reference cannot be combined with the Lausch reference because the Kozacka reference is non-analogous art.  The Office notes that nowhere in the Kozacka reference does it recite that the safety fuse device taught by the reference is not capable of being used in an EV circuit.  Furthermore, the Office notes that the Kozacka reference is directed to a safety protection device that is used to protect an electrical load, which is the same field of endeavor as the Lausch reference, and thus making the Kozacka reference analogous art.
For all of the reasons provided above, Applicant’s arguments that the combination between the Lausch reference and Kozacka reference being improper are believed to be in error.
Regarding claim 17, Applicant contests that the rejection between the Lausch reference and Kozacka reference is improper because “Portions 4c in Kozacka are not planar” and that portions 4c of Kozacka are non-planar in order to increase heat exchange area.
The Office has fully considered the above arguments, but respectfully and directs Applicant’s attention to the non-final Office of 12/03/2021.  As outlined in the rejection, the Kozacka reference was merely used to teach relative dimensions with respect to the fusing portion, heating portions, and the first and second terminal portions and not used to teach a “planar fuse element”.  In other words, the fact that the portions 4c are not planar would not impact the combination between the Lausch reference and Kozacka reference since the combination would only impact the width of the terminal portions in relation to the fusing portion and not the shape of the terminal portions.
The Office further directs Applicant’s attention to claim 17 and notes that the claim recites “first and second terminal portions”.  In other words, only a segment/piece of a first and second terminal need to have the claim width in relation to the fusing portion.  The Office now directs Applicant’s attention to figures 1-3 of the Kozacka reference.  As shown in figures 1-3 of the Kozacka reference, each of the portions 4c have a planar component and a non-planar component, and the planar component of each portion 4c has the width that is greater than the width of the fusing portion 4a.  Therefore, even though the portions 4c as a whole are not planar, the portions 4c still have portions that are planar and have a width that is greater than that of the fusing portion.  The Office further additionally notes that it would still be reasonable to call the fusible element 4 (which is inclusive of both 4a and 4c) a planar fuse element due to the fact that the actual fusing portion (4a) is planar and due to the fact that the claim does not claim that the first and second terminal portions having to be planar.  In other words, the scope of the claim is open to calling a fuse element a planar fuse element so long as the physical fuse portion of the fuse element is planar.
For the reasons provided above, Applicant’s argument that the rejection provided for claim 17 as being improper is believed to be in error.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
See next page→
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835